UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of the earliest event reported) November 4, 2011 Assisted Living Concepts, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 001-13498 93-1148702 (State or Other Jurisdiction (Commission File Number) (IRS Employer Of Incorporation) Identification No.) Willy Road, Menomonee Falls, Wisconsin 53051 (Address of Principal Executive Offices) (Zip Code) (262) 257-8888 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230 .425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item2.02. Results of Operations and Financial Condition Item9.01 Financial Statements and Exhibits SIGNATURE Press Release Table of Contents Item2.02. Results of Operations and Financial Condition On November 4, 2011, Assisted Living Concepts, Inc. (“ALC”) issued a press release announcing its results of operations and financial condition for its third quarter ended September 30, 2011.A copy of the press release is furnished as Exhibit99.1 to this current report on Form 8-K. Item9.01 Financial Statements and Exhibits (d)Exhibits The following exhibits are being filed or furnished herewith: Press Release of Assisted Living Concepts, Inc. dated November 4, 2011 announcing the results of operations and financial condition for its third quarter ended September 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: November 4, 2011 By: /s/ John Buono John Buono Senior Vice President, Chief Financial Officer & Treasurer
